Citation Nr: 1718876	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to July 1995.  He also served in the Oklahoma Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the Veteran's claim is currently with the RO in St. Paul, Minnesota.

The Veteran also expressed disagreement with the May 2012 rating decision's denial of service connection for tinnitus and a right knee disability.  See October 2012 Notice of Disagreement.  In a June 2013 rating decision, the agency of original jurisdiction (AOJ) granted service connection for tinnitus.  As the June 2013 rating decision represents a full grant of the benefits sought with respect to that issue, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

Finally, the Board notes that the Veteran perfected an appeal in March 2017 as to the issue of whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder.  However, the AOJ has not yet certified that issue to the Board; therefore, it would be premature for the Board to address that issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right knee disorder as a result of repeated parachute jumps during service.  

The Veteran's DD Form 214 confirms that his military occupational specialty was infantryman, that he participated in the basic airborne course, and was awarded the parachutist badge.  A January 1995 service treatment record notes his complaint of right knee pain for one month

In April 2012, the Veteran underwent a VA examination.  Despite his reports of right knee pain since 1995, the examiner noted that there was no diagnosed condition related to the right knee, and diagnostic testing failed to reveal any abnormality.

In the May 2012 rating decision on appeal, the AOJ denied service connection because there was no objective evidence of a diagnosed right knee disability.

In support of his claim, the Veteran submitted a February 2017 private treatment record from Dr. J.J. that related the Veteran's right knee disorder to his military service, including repeated parachute jumps.  However, the treatment record is unclear as to whether there is actually an underlying diagnosed disability.  Specifically, the Veteran's doctor, Dr. J.J., stated that he thought the Veteran's bilateral knee pain was due to a combination of posttraumatic stress arthritis and perhaps medial meniscus tears.  The doctor ordered X-rays of the knees, and recommended a MRI if the pain continued.  However, no further treatment records, including the results of any radiology reports, are associated with the claims file.

Given that the February 2017 private treatment record is unclear a new VA examination, is needed to clarify whether there is a current disability.

Because there may be additional private treatment records available, on remand, the Veteran should be given an opportunity to identify any outstanding private treatment records, to include records from Dr. J.J., and submit appropriate authorization so that these records can be obtained by VA.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment he has received for a right knee disability, other than that reported in February 2017, including any additional treatment from Dr. J.J.  The AOJ should then take the necessary steps to obtain those records if the Veteran provides the necessary authorization and inform him that he may submit the records himself.

2.  After completing the above development to the extent possible, the Veteran should be afforded a VA examination to determine whether any current right knee disability is related to his military service, to include his repeated parachute jumps.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.

Following a review of the entire record, to include the Veteran's statements concerning his in-service symptoms, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Identify any current right knee disability.

b) Is it at least as likely as not (a 50 percent or greater probability) that any right knee disorder had its onset during active duty service, or is otherwise the result of service, to include his repeated parachute jumps?

The examiner should provide reasons for the opinions.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

